Title: William Wirt to James Madison, 26 July 1827
From: Wirt, William
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington—
                                
                                July 26. 1827.
                            
                        
                        I beg leave to introduce to you Mr. Hoffman, Professor of Law in the University of Maryland, who, on his way
                            to the Western Springs of Virginia, proposes I understand to pay his respects to you. Mr. Hoffman is too well known to
                            Fame to require more than the annunciation of his name to make him welcome—and I need only to add that learned as he is
                            in his profession, you will find that his learning is the least of his attractions. I remain, Dear Sir, with great respect
                            & esteem Your obed. Sev.
                        
                            
                                Wm Wirt
                            
                        
                    